Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (h)(4)(b) SCHEDULE A EATON VANCE SPECIAL INVESTMENT TRUST ADMINISTRATIVE SERVICES AGREEMENT Name of Fund Effective Date Fee* Eaton Vance Small-Cap Growth Fund April 16, 2000 0.15% Eaton Vance Small-Cap Value Fund March 18, 2002 0.15% Eaton Vance Large-Cap Core Fund June 18, 2002 0.15% Eaton Vance Investment Grade Income Fund February 13, 2006 N/A Eaton Vance Real Estate Fund February 13, 2006 0.15% Eaton Vance Capital & Income Strategies Fund November 13, 2006 0.15% Eaton Vance Equity Asset Allocation Fund November 13, 2006 0.15% * Fee is a percentage of average daily net assets per annum, computed and paid monthly.
